GAJARSA, Circuit Judge.

ORDER

Stanley Baker moves for leave to proceed in forma pauperis and submits an informal brief. Baker submits other documents requesting various relief. We consider whether his appeal should be reinstated.
Because Baker submitted an informal brief and moves for leave to proceed in forma pauperis, the appeal is reinstated. It is unclear what relief Baker seeks in his submissions received by the court on September 27, September 29, and October 3. Because Baker has already filed his informal brief, these submissions will be placed in the file without response.
Accordingly,
IT IS ORDERED THAT:
(1) Baker’s motion for leave to proceed in forma pauperis is granted.
(2) The court’s September 7, 2005 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) Baker’s submissions requesting various relief are denied.
(4) The United States’ brief is due within 21 days of the date of filing of this order.